Citation Nr: 0407622	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1943 to 
May 1946 and from January 1948 to January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, denied service 
connection for the cause of the veteran's death, and denied 
entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  

The appellant submitted additional evidence directly to the 
Board without a waiver of RO review.  However, the additional 
evidence were duplicate copies of VA medical records that had 
already been associated with the file and considered by the 
RO.  Consequently, a remand is not required for consideration 
of this evidence and the issuance of a supplemental statement 
of the case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran's death certificate reflects that he died in 
April 2001, and that the immediate cause of death was a 
myocardial infarction due to cardiomyopathy.  

3.  Service connection had not been established for any 
disability at the time of the veteran's death.  

4.  The veteran was exposed to asbestos in service.  

5.  Competent (medical) evidence of record shows that the 
veteran had pulmonary hypertension as a result of his 
exposure to asbestos in service.  

6.  Competent (medical) evidence of record fails to show that 
the pulmonary hypertension caused or contributed materially 
to the cause of the veteran's death.  

7.  The end-stage right-sided heart failure (cardiomyopathy) 
has been shown to be a complication of coronary artery 
disease.

8.  The veteran was not diagnosed with coronary artery 
disease in service, it was not first manifest or aggravated 
within one year of his discharge from active duty; it is not 
an asbestos-related disease; and it is not shown to be 
causally related to his military service.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, cardiomyopathy, was not 
incurred in or aggravated by his active military service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2003).  

2.  The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. §§ 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.5, 3.22, 3.159 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of all information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO decision, statement of the case, and VA letters 
apprised the appellant of the information and evidence needed 
to substantiate her claim for service connection for the 
cause of the veteran's death, including due to an asbestos-
related disease, and for dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In particular, 
in a December 2002 letter, the appellant was advised that she 
needed to submit medical evidence showing that the veteran's 
death was associated with exposure to asbestos in service.  
She was asked to identify any outstanding evidence that she 
wished VA to obtain on her behalf.  The letter further 
informed her that VA was responsible for obtaining the 
veteran's service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately her responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claims adjudicated herein as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, 
the President recently signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 14 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the issues of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318, a substantially complete application 
was received from the appellant on May 9, 2001.  Thereafter, 
in a decision dated in November 2001 those issues were 
denied.  As fully discussed above, only after that decision 
was promulgated, did the AOJ, on December 6, 2002, provide 
complete VCAA notice to the appellant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant subsequent to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for VA benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on December 6, 
2002 was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Statement of the Case was provided to the appellant in 
April 2003.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to her.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  As discussed above, the Board has found that 
the appellant was provided every opportunity to identify and 
submit evidence in support of her claims.  See VAOPGCPREC 01-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  The veteran's service medical 
records have been associated with the file and his VA 
treatment records have been obtained.  Additionally, an 
opinion was requested and obtained.  There is no indication 
that there exists any available evidence which has a bearing 
on the issues adjudicated here that has not been obtained.  
The appellant has been accorded ample opportunity to present 
evidence and argument in support of this appeal.  Hence, VA's 
duty to assist the appellant in the development of her claims 
has been satisfied.  

II.  Service Connection for Cause of Death

Service connection will be granted for a disability resulting 
from an injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and coronary artery disease becomes manifest or aggravated to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service records establish that the veteran served as a cook 
and a commissary man aboard Naval vessels, including the USS 
Bunker Hill and the USS Silverbell.  Consequently, for the 
purposes of this decision, the Board concedes that he was 
exposed to asbestos.  Service medical records do not document 
any treatment for or a diagnosis of coronary artery disease.  

A March 2001 VA treatment record shows that the veteran was 
diagnosed with pulmonary hypertension and right-sided heart 
failure.  A VA physician opined that these conditions were 
"very plausibly related to chronic asbestosis."  

VA discharge summaries indicate that the veteran was 
hospitalized on several occasions from May 1996 to June 2000, 
for various disabilities, including coronary artery disease.  

The veteran died in April 2001.  He arrived at a VA hospital 
by ambulance and was placed on a monitor.  As medical 
history, it was noted that he had end-stage right-sided heart 
failure.  An EKG revealed acute ST segment elevations in the 
anteroseptal leads, and laboratory studies revealed profound 
hyopnatremia.  He was admitted for comfort measures and 
possible placement in a nursing home or inpatient hospice 
facility.  The terminal hospitalization report listed the 
following diagnoses:  1) End-stage diastolic heart failure; 
2) Hyponatremic seizure; 3) Anteroseptal infarction; 4) 
Hypertension; 5) Uremia; 6) Anemia; 7) Coronary artery 
disease; 8) Diabetes mellitus; 9) Peripheral vascular 
disease; and 10) Hyperglycemia.  The certificate of death 
indicated that the immediate cause of death was a myocardial 
infarction due to cardiomyopathy.  No other contributory 
causes were listed and an autopsy was not performed.  

In March 2003, a VA physician reviewed the veteran's file and 
concluded that it was as likely as not that the veteran's 
pulmonary hypertension was related to asbestos exposure, but 
that it was not likely that this condition was a significant 
contributor to the veteran's death from an acute myocardial 
infarction.  It was noted that the veteran had severe 
coronary artery disease which was likely secondary to 
diabetes mellitus and tobacco use, and exacerbated by severe 
anemia and seizures from hyopnatremia.  It was clinically 
opined that neither of these conditions was related to the 
pulmonary hypertension.  

Based on this evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
veteran did not have any service-connected disability at the 
time of his death.  Furthermore, even though he was diagnosed 
with pulmonary hypertension and right-sided heart failure, 
clinically opined by a VA physician in March 2001 to be 
causally related to his exposure to asbestos in service, 
pulmonary hypertension was not shown to have caused or 
contributed materially to cause his death.  Moreover, the 
pulmonary hypertension was not shown to be related to the 
right-sided heart failure.  Rather, the right-sided heart 
failure has been attributed to the veteran's history of 
coronary artery disease.  The terminal hospitalization 
report, the death certificate, and the March 2003 opinion all 
conclude that the veteran died from complications of coronary 
artery disease (cardiomyopathy and a myocardial infarction), 
which is a disease process separate and distinct from 
pulmonary hypertension.  Consistent therewith, the March 2003 
medical opinion implies that the veteran's pulmonary 
hypertension was primary, or secondary to pulmonary disease, 
as opposed to being secondary to cardiac disease.  In any 
event, whether primary or secondary to pulmonary disease, it 
was not shown to be a significant contributor to the 
veteran's death.  Coronary artery disease is not an asbestos-
related disease, and there is no competent medical evidence 
linking it to any aspect of the veteran's military service, 
including exposure to asbestos or the pulmonary hypertension.  
Finally, the veteran was not diagnosed with coronary artery 
disease in service or within one year of his discharge.  

The appellant has offered her own opinion that the veteran's 
death was related to his exposure to asbestos in service; 
however, her opinion is not probative on the issue of medical 
causation.  Lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  She has not submitted a medical opinion to 
support her assertion.  As discussed above, it has been 
conceded that the veteran was exposed to asbestos in service, 
and that his pulmonary hypertension was related to this 
exposure.  However, this condition is not shown to have 
caused or contributed materially to cause the veteran's 
death.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service during World War II, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the Board does not find the evidence 
is of such approximate balance as to warrant its application.  
Hence, the claim for service connection for the cause of the 
veteran's death is denied.  

III.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  
38 U.S.C.A. § 1318.  The appellant filed her claim in May 
2001.  

In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of dependency and indemnity compensation benefits 
to cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C.A. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  Accordingly, as amended, the regulation 
specifically prohibited "hypothetical entitlement" as an 
additional basis for establishing eligibility.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Nevertheless, hypothetical 
entitlement was still permitted in claims for "enhanced" 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1311(a)(2).  See 38 C.F.R. § 20.1106.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), directed VA to conduct expedited 
rulemaking to either explain why certain regulations 
(38 C.F.R. §§ 3.22 and 20.1106) were inconsistent on the 
issue of "hypothetical entitlement" to a total rating 
before the veteran's death, or to revise the regulations so 
that they were consistent.  

In April 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" entitlement.  However, in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit directed VA to conduct 
expedited rulemaking proceedings which consider why 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, which now foreclose the 
reopening of all total disability claims filed during the 
veteran's lifetime except for CUE situations, do not address 
why other grounds for reopening proceedings (in addition to 
CUE) should not also be allowed.  Therefore, the Federal 
Circuit directed VA to process all dependency and indemnity 
compensation claims under 38 U.S.C.A. § 1318 except where a 
survivor sought to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking procedures and 
lifting of the stay.  In the present case, the appellant is 
not seeking to reopen a claim on the grounds of new and 
material evidence.  Therefore, the Board may proceed with 
appellate consideration of the matter.  

As discussed above, service connection was not established 
for any disability during the veteran's lifetime, and 
consequently, he had not established a right to receipt of a 
total disability rating at the time of his death.  There has 
been no allegation of CUE in this regard.  Accordingly, there 
is no basis to award dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318, and the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.   



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



